DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 7, 14, 17, and 18 are objected to because of the following informalities: Lack of proper antecedent basis for the following limitations: “exhaust” (claim 7, line 1; claim 17, line 2); “airflow” (claim 1, line 2; claim 9, line 3; claim 14, line 3; claim 18, line 5; claim 20, line 1); “the outer housing” and “the inner housing” (claim 14, lines 4 and 6, respectively), etc. Appropriate correction is required. Applicant’s cooperation is hereby requested in correcting of any remaining problems of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 13-16, 19, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-236099 to Hattori Takeshi (hereafter “Takeshi”, cited in IDS, see English translation of record) in view of US 2016/0268797 to Li et al. (hereafter “Li”), US 2014-0107881 to Sugiyama et al. (hereafter “Sugiyama”, cited in IDS), and US 2001/0033743 to Kishita (cited in IDS).
Regarding claim 1, 3, 5, 6, 14, 16, 19, and 20, Takeshi discloses (Fig. 1a, 1b) an apparatus comprising: an outer housing (1, 2); an inner housing (1) disposed within the outer housing; a passage (2) extending within the outer housing proximal to a wall of the inner housing (1), discharging external and internal to the outer housing (Fig. 1a, 1b); an air mover / HVAC device (14) operable to generate airflow within the passage from air from outside the outer housing; a heat-producing electronic device (11) disposed in the inner housing outside the passage; a heat sink (3) thermally coupled with the electronic device and having radiating members (4) exposed to the airflow within the passage; and a controller (Fig. 3) operable to control temperature of the electronic device (11) based on real-time temperature data (from temperature sensors (15, 16), par. [0030]-[0036]).
Takeshi does not disclose that the electronic device is an insulated-gate bipolar transistor device (IGBT) of a variable-frequency drive (VFD) for converting input power to output power for driving an electric motor of a drilling rig machine and that a controller operable to control 
Li discloses an electronic device (Fig. 5) that is an insulated-gate bipolar transistor device (IGBT) (par. [0021]) of a variable-frequency drive (VFD) (60) for converting input power to output power for driving an electric motor of a drilling rig machine (Fig. 1; par. [0002], [0040]).
Further, Sugiyama discloses an IGBT (par. [0126], [0195], [0322], etc.) of an Intelligent Power Module (IPM) (103) as a power device for controlling an AC motor (12, 21) driving a hybrid type construction machine (1) (see par. [0106], [0132], [0156], [0195] and Fig. 4-5, 7, 12).
Therefore, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have used the cooling arrangement of Takeshi in conjunction with the an insulated-gate bipolar transistor device (IGBT) of a variable-frequency drive (VFD) for converting input power to output power for driving an electric motor of a drilling rig machine, as taught by the combined teachings of Sugiyama and Li, in order to provide effective cooling for said IGBT of the variable-frequency drive (VFD).
Further, Kishita discloses a cooling arrangement for electronic devices comprising: an external-air fan (6) operable to generate airflow within an external-air passage (14) from external air outside a housing (3) (see par. [0023]-[0024] and Fig. 1); and a controller (9) controlling the external-air fan (6) and an internal-air fan (7) based on measured temperature of internal air within the housing (3) (see par. [0036] and Fig.1, 3).
Therefore, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have further modified to Takeshi- Sugiyama-Li combination according to the teachings of Kishita, so the resulting combination would comprise: an air mover operable to generate airflow within the passage from air from See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claims 2 and 15, Takeshi as modified discloses one or more temperature sensors (15, 16) outputting the real-time temperature data as one or more signals indicative of temperature of one or more of: the air outside the outer housing; air between the inner and outer housings; air within the inner housing; air within the passage downstream from the heat sink radiating members; and the IGBT (Takeshi, par. [0027], [0028], [0030], [0032], [0035], [0036]).
Regarding claim 4, the features of the claim (i.e., the air mover comprises: an inlet baffle fluidly interposing the passage and the air outside the outer housing; and a fan operable to move the air outside the outer housing through the inlet baffle into the passage; wherein operation of the air mover by the controller comprises operation of the inlet baffle, the fan, or both) can be easily derived from Takeshi as modified by Kishita, considering that the outer fan (14) is operable to move the air outside the outer housing into the passage (2) (see paragraphs [0026], [0032] and Fig.1 in Takeshi) and a damper (30) opens and closes the external-air passage (14), and the controller (9) controls the external-air fan (6), the internal-air fan (7), and the damper (30) (see par. [0036], [0048]-[0049] and Fig. 1, 3, and 5 in Kishita).
Regarding claim 13, Li discloses (Fig. 1) that the drilling rig machine comprises one or 
The Official Notice is taken that it was notoriously known before the effective filing date of the claimed invention that the drilling rigs may comprise one or more electric energy consumers such as: a mud pump, a drawworks, and a top drive. Therefore, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have used the VFD of Li in conjunction with one or more: a mud pump, a drawworks, and a top drive, as claimed, in order to provide flexible and reliable control therefor. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Examiner’s Note: Regarding the method limitations of claims 14-16, 19, and 20, since the claims essentially repeat the structure of the device of Takeshi-Li-Sugiyama-Kishita combination, the fact that the structure of the device of the present invention is anticipated by or obvious over Takeshi as modified by Li, Sugiyama, and Kishita, means that the general method of using such a structure is also anticipated by or obvious over the same references. The method steps recited in the claims are inherently / obviously necessitated by the structure of Takeshi-Li-Sugiyama-Kishita combination.

Allowable Subject Matter
Claims 7-12, 17, and 18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 7 and 8, the limitations of claim 7 (“an exhaust valve operable to direct exhaust from the passage to a selectable one of: between the inner and outer housings; and external to the outer housing”) in combination with all of the limitations of claim 1, are believed to render the combined subject matter and claim 8 depending therefrom allowable over the prior art of record, taken alone or in combination.
Regarding claims 9-12, the limitations of claim 9 (“the air mover is a first air mover and the apparatus further comprises an inlet valve operable to control air flow into the passage from one or both of: the first air mover; and a second air mover operable to generate airflow within the passage from air in a volume between the inner and outer housings”) in combination with all of the limitations of claim 1, are believed to render the combined subject matter and claims 10-12 depending therefrom allowable over the prior art of record, taken alone or in combination.
Regarding claim 17, the limitations of claim 17 (“the controller is also operable to control an exhaust valve, which is operable to direct exhaust from the passage to a selectable one of: between the inner and outer housings; and external to the outer housing”) in combination with all of the limitations of claim 14, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.
Regarding claim 18, the limitations of claim 18 (“the air mover is a first air mover and the controller is also operable to control an inlet valve, which is operable to control air flow into in combination with all of the limitations of claim 14, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.

Conclusion

The additional references made of record and not relied upon are considered pertinent to Applicant's disclosure, because of the teachings of various air cooling arrangements for electrical and electronic devices, some employing outer and inner housings with air channels formed therebetween. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 


/Anatoly Vortman/
Primary Examiner
Art Unit 2835